
	

113 SRES 358 ATS: Commending the Seattle Seahawks for winning Super Bowl XLVIII and the 12th Man for their critical support.
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 358
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2014
			Ms. Cantwell (for herself and Mrs. Murray) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Seattle Seahawks for winning Super Bowl XLVIII and the 12th Man for their critical support.
	
	
		Whereas on February 2, 2014, the Seattle Seahawks won Super Bowl XLVIII with a commanding 43-8
			 victory over the Denver Broncos;Whereas Super Bowl XLVIII is the first Super Bowl Championship won by the Seahawks franchise;Whereas Seahawks coach Pete Carroll is only the third coach in the history of football to win both
			 a Super Bowl in the National Football League (NFL) and a National
			 Championship in college football;Whereas Seahawks quarterback Russell Wilson is the third-youngest starting quarterback to win the
			 Super Bowl;Whereas the Seahawks had a 13-3 record for the 2013 regular season, giving the Seahawks the best
			 regular season record in the National Football Conference and tying them
			 with the Broncos for the best regular season record in the NFL;Whereas in December 1984, the Seahawks retired the number 12 in honor of their fan base, who are
			 among the
			 loudest, proudest, and most impactful group of fans in sports, which is
			 known as the 12th Man;Whereas the 12th Man is critical to the home field advantage of the Seahawks at CenturyLink Field, holds a world
			 record
			 for crowd noise at 137.6 decibels, and has twice triggered measurable
			 earthquakes on the Richter Scale;Whereas the Seahawks have the top-ranked defense in the NFL, led by an unstoppable defensive line
			 and cornerback Richard Sherman and the Legion of Boom secondary;Whereas Seattle linebacker Malcolm Smith was named Most Valuable Player (MVP) of Super Bowl XLVIII
			 after making several key plays, including a 69-yard interception return
			 for a touchdown in the second quarter;Whereas Smith is the first defensive player to be named Super Bowl MVP since Super Bowl XXXVII;Whereas the Seahawks defense contributed to a Broncos safety that was the fastest score in Super
			 Bowl history and helped the Seahawks hold the lead throughout the game
			 despite the Broncos having the highest-scoring offense in NFL history;Whereas Super Bowl XLVIII was the most-watched television show in United States history, with an
			 average audience of 111,500,000 people tuning in;Whereas Seahawks owner Paul G. Allen and team coaches, staff, players, and all of their families
			 and supporters
			 should be commended for their dedication to supporting communities
			 throughout the State of Washington with generous charity and advocacy work
			 on behalf of those less fortunate; andWhereas on February 5, 2014, 700,000 fans packed the streets of Seattle to celebrate the Seahawks
			 victory: Now, therefore, be it
		
	
		That the Senate—(1)congratulates—(A)the Seattle Seahawks for their victory in Super Bowl XLVIII, the first National Football League
			 championship brought home to the Pacific Northwest;(B)Seahawks owner Paul G. Allen and the Seahawks coaching, management, and support staff;(C)the Seahawks 12th Man, for being among the most loyal and loudest sports fans in the world; and(D)the Denver Broncos and quarterback Peyton Manning on a historic season; and(2)requests the Secretary of the Senate to transmit an enrolled copy of this resolution to—(A)Seahawks owner and Chairman Paul G. Allen;(B)Seahawks President Peter McLoughlin; and(C)Seahawks Executive Vice President of Football Operations and Head Coach Pete Carroll.
				
